Citation Nr: 0726065	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disorder.

2.  Entitlement to service connection for right shoulder 
disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of 
tuberculosis, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of service connection for a left shoulder disorder 
is addressed in the Remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current right shoulder disorder, diagnosed 
as impingement syndrome and degenerative joint disease, was 
not manifested until many years after service and is not 
shown by the evidence of record to be related to active duty 
service or any incident therein.

2.  The veteran's current back disorder, diagnosed as 
cervical degenerative disc disease, was not manifested until 
many years after service and is not shown by the evidence of 
record to be related to active duty service or any incident 
therein.

3.  The veteran's current respiratory disorder, diagnosed as 
tuberculosis infection in the past, was not manifested until 
many years after service and is not shown by the evidence of 
record to be related to active duty service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Residuals of a back injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
 
3.  Tuberculosis, claimed as asthma, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's February 2005 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A medical opinion is not 
warranted herein as there is no evidence of an inservice 
injury to the veteran's right shoulder or cervical spine.  
38 C.F.R. § 3.159(c)(4).  There is no evidence of inservice 
treatment for or exposure to tuberculosis or asthma.  At the 
hearing before the Board in May 2006, the veteran indicated 
that he would provide additional post service medical 
treatment records relating to these conditions, or identify 
the treatment provider so that the additional records could 
be obtained by the RO.  Although the record was held open for 
the veteran to accomplish this task, no such evidence or 
information was provided.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Thus, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Navy 
from February 1964 to August 1968.  A review of his service 
medical records is silent as to any treatment for a right 
shoulder injury, back injury, or lung disorder.  The report 
of a physical examination performed in February 1968, noted 
that his upper extremities, spine, lungs, and chest were 
normal.  It also noted that x-ray examination of the chest 
was within normal limits.  His separation examination 
performed in August 1968, noted that his upper extremities, 
spine, lungs, and chest were normal.  X-ray examination of 
the veteran's chest performed at that time, was also normal.  
On his medical history report completed at that time, the 
veteran denied any history of a painful or trick shoulder, 
swollen or painful joints, shortness of breath, and pain or 
pressure in the chest.

In January 2005, the veteran filed his present claim seeking 
service connection for a right shoulder disorder, residuals 
of a back injury, and "asthma (shortness of breath)."

In February 2005, a VA examination for respiratory disorders 
was conducted.  The VA examiner noted the veteran's reported 
history of having been diagnosed with tuberculosis in late 
1968.  Since that time, the veteran had "been complaining of 
shortness of breath with worsening in the past several 
years."  Pulmonary function testing revealed a moderate 
restrictive impairment.  The report concluded with a 
diagnosis of tuberculosis infection in the past.  
 
In February 2005, a VA examination for joints was conducted.  
The report of this examination noted the veteran's reported 
history of an inservice injury during his basic training in 
1964.  Specifically, he alleged that he was holding a gun 
with both hands over his head when it was snatched from 
behind injuring his upper back and shoulders, right greater 
than left.  He denied any treatment at that time, but 
reported that the pain had persisted over the years.  
Physical examination revealed a reduced range of motion and 
complaints of pain in the veteran's shoulders and cervical 
spine.  X-ray examination of the right shoulder revealed a 
large right subacromial spur.  X-ray examination of the 
cervical spine revealed disc osteophyte complexes, bilateral 
neural foraminal narrowing and facet arthropathy.  The report 
concluded with diagnoses of cervical degenerative disc 
disease and bilateral shoulder impingement syndrome and 
degenerative joint disease. 

At his hearing before the Board, the veteran testified that 
he injured his shoulders and spine when a rifle he was 
holding over his head with both arms extended was snatched 
from behind.  He also claimed that he was exposed to 
tuberculosis during service, and that he required treatment 
for this condition shortly after his discharge from the 
service.

The Board has made a careful longitudinal review of the 
record.  It is observed that there is no objective evidence 
of record of an inservice injury to the veteran's right 
shoulder or back.  There is also no objective evidence that 
he was exposed to or treated for tuberculosis or asthma 
during his active duty service.  The Board also notes that 
the record is without sufficient objective evidence 
supportive of a finding that any of these conditions became 
manifest or otherwise originated during his period of service 
or within one year of service separation.  His separation 
examination, performed in August 1968, noted that his spine 
and upper extremities were normal.  It also noted that his 
lungs and chest were normal.  Finally, x-ray examination of 
the veteran's chest at that time was normal.  On his medical 
history report, completed at that time, the veteran denied 
any history of a painful or trick shoulder, swollen or 
painful joints, shortness of breath, and pain or pressure in 
the chest.

Following service, the first evidence noting any complaint or 
treatment for a right shoulder disorder, residuals of a back 
injury, or asthma (shortness of breath) is the veteran's 
claim filed in January 2005, over thirty-five years after the 
veteran's discharge from the service. Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, there is no competent evidence of record linking 
any of the veteran's current conditions to his active 
military service.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged in testimony and statements on appeal 
that he injured his right shoulder and spine during service.  
He also testified that he was exposed to tuberculosis during 
service, and was treated for the same shortly after his 
discharge from the service.  However, the veteran's 
statements and testimony, as a lay person, are not competent 
evidence to assert that a relationship exists between his 
period of service and the conditions on appeal, or to 
otherwise assert medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's current right shoulder, cervical spine, and 
respiratory disorders became manifest or otherwise originated 
during the veteran's period of service.  The probative 
medical evidence fails to establish any relationship or nexus 
between any of these disorders and the veteran's period of 
service over thirty-five years ago.  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claims herein.  As such, 
that doctrine is not applicable in the instant appeal and the 
veteran's claims must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for right shoulder disorder is denied.

Service connection for residuals of a back injury is denied.

Service connection for tuberculosis, claimed as asthma, is 
denied.


REMAND

The veteran is seeking entitlement to service connection for 
a left shoulder disorder.  He contends that he injured his 
left shoulder during basic training.  Specifically, he claims 
that he was holding a rifle above his head when it was 
snatched from behind injuring his left shoulder.

Historically, the veteran served on active duty from February 
1964 to August 1968.  An inservice treatment report, dated in 
August 1967, noted his complaints of left shoulder pain.  It 
also noted a diagnosis of probable bursitis of the left 
shoulder.  After reviewing the veteran's claims folders, the 
Board finds that additional development is necessary to meet 
VA's duty to assist requirements.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 491 (2006).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement 
to service connection for a left shoulder 
disorder, to include any private 
treatment records.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims 
file by the RO.

3.  Once any additional records are on 
file, the RO must provide the veteran 
with an orthopedic examination.  The 
entire claims file must be made available 
and 
reviewed by an appropriate VA examiner, 
and a nexus opinion offered regarding the 
etiology and onset of any left shoulder 
disability.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  The 
examiner must state whether any diagnosed 
left shoulder disability is related to 
the veteran's military service or to any 
incident therein.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


